Citation Nr: 1802667	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a lumbar spine disability prior to March 5, 2013, in excess of 10 percent prior to October 1, 2013, and in excess of 20 percent thereafter, excluding the period where a temporary 100 percent rating was assigned from June 28, 2013 through September 30, 2013.  

2.  Entitlement to service connection for a left foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 2007 to August 2009, with additional periods of active and inactive duty training in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The February 2010 rating decision denied service connection for a left foot fracture and a low back disability.  The August 2011 rating decision granted service connection for a low back disability and assigned an initial noncompensable disability rating effective August 6, 2009.  

In March 2014, the RO granted a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence from June 28, 2013, and assigned a 10 percent rating effective October 1, 2013.  In a June 2016 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating from 10 percent to 20 percent, effective October 1, 2013.  The June 2016 rating decision also granted service connection for radiculopathy to the left lower extremity as a neurological manifestation of his low back disability, and assigned an initial 10 percent rating, effective April 24, 2012.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in September 2017.

This matter was previously before the Board in July 2017 and was remanded for additional development.  Specifically, the case was remanded to afford the Veteran an ability to have a Board hearing.  The Veteran had a Board hearing in September 2017.  There was substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to an increased rating for a low back disability from October 1, 2013 and entitlement to service connection for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 5, 2013, the Veteran's low back disability manifested as painful motion.

2.  From March 5, 2013 to June 27, 2013, the Veteran's low back disability did not manifest as forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or as muscle spasm or guarding severe enough to result in a higher rating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, Diagnostic Code 5237 (2017).

2.  From March 5, 2013 to June 27, 2013, the criteria for an evaluation in excess of 10 percent for low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, Diagnostic Code 5237 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his hearing, the Veteran asserted that the December 2009 VA examination for his back contained inaccurate measurements because the examiner pushed down on his back when measuring his forward flexion, and that it was painful.  He stated that because the examiner forced him to move, the report should be discounted as not reflecting severe enough limitation of motion.  

However, the December 2009 VA examiner provided a detailed description of the Veteran's subjective complaints and during the range of motion testing the examiner stated that the testing was "...marked by very poor effort."  She noted that passive range of motion was "very easily achieved."  She also noted that his complaints were "...not credible medically," and that "...his complaints are out of proportion to any objective findings."  Based upon the examiner's detailed account of the Veteran's performance during the examination, the Board finds that the examiner's report is credible and therefore the Board finds that the range of motion testing recorded at the examination is not usable for rating purposes because of poor effort and disproportionate subjective complaints.   

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Given the nature of the present claim for a higher rating in the initial evaluation, the Board considers all the evidence of severity since the effective date of the award of service connection in August 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).   Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, under which a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  . 

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or loss or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Plate V. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Based on the Veteran's disability the Board will also consider ratings under Diagnostic Code 5243, Intervertebral Disc Syndrome (IVDS).  38 C.F.R. § 4.71a (2017).  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest and prescribed by a physician and treatment by a physician.  Id.  There is no medical or lay evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability as defined by VA regulations.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

The Board will also consider Diagnostic Code 5010, arthritis.  38 C.F.R. § 4.71a (2017).  Under Diagnostic Code 5010, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.    

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Initial Compensable Rating Prior to March 5, 2013

The Board notes the Veteran's continued complaints for back pain in-service and since service.  The Veteran was treated with injections for his back pain.  In an October 2009 record, the Veteran was noted as having no acute radiographic abnormality with his lumbar spine.

In December 2009, the Veteran received a VA examination.  The VA examiner noted the Veteran's continued complaints of low back pain rated as 8 out of 10.  The Veteran stated that his flareups occurred 12 to 15 days per month, would last all day, and were precipitated by strenuous activity.  The VA examiner noted that during flareups or after repetitive use, the Veteran's range of motion was additionally limited by pain, but not weakness, movement, excess fatigability, endurance, incoordination, or functional loss.  

The Veteran's range of motion was flexion to 30 degrees active range of motion, flexion to 115 degrees passive range of motion, the VA examiner noted this range of motion was easily achieved.  Other active range of motion measurements were measured as follows:  extension to 40 degrees, left and right lateral pending 40 degrees, left and right lateral rotation 40 degrees.  The Veteran's passive extension was to 60 degrees.  The VA examiner noted that the Veteran's range of motion testing was "marked by very poor effort."  The VA examiner noted there was no objective evidence of painful motion, muscle spasms, weakness, tenderness, or ankylosis.  The VA examiner noted the Veteran's claim was not credible and his complaints were out of proportion with objective findings.  The VA examiner opined there was no pathology of the lower back.

Even though the Veteran's active forward flexion was 30 degrees at his December 2009 VA examination, and this is contemplated by the 20 percent criteria, the VA examiner's discussion of his poor effort during range of motion testing is highly probative against a finding that the 30 percent flexion measurement is reflective of his level of disability at the time of the examination.  The December 2009 VA examination report calls the Veteran's credibility at the time into question.  The examiner noted that the Veteran's claims about having a back problem due to a spinal tap were "...quite incredulous."  Additionally, the examiner noted that while taking the Veteran's history for his right knee disability, which was also being evaluated, that he had "... a lot of difficulty with describing his pain," and that his reports were very inconsistent.  The examiner noted that the Veteran "... seems to be in search of describing tremendous pain, but he is quite comfortable in front of me here."  Further, the examiner noted that there was poor effort during all range of motion testing.  The Board finds that the measurement of active forward flexion to 30 degrees is not usable for rating purposes due to the examiner's finding of poor effort along with additional descriptions as to why the Veteran's credibility is diminished.  

After the VA examination, the Veteran continued to receive treatment for his back condition.  In March 2010, the Veteran submitted a private opinion which noted that the Veteran had been receiving treatment to improve his lumbar range of motion and noted the Veteran had muscle spasms that contributed to his lower back pain.  The Veteran's July 2011 VA records note that he had mild to moderate degenerative disc disease changes at L4-L5.  This diagnosis was confirmed with another record in November 2012.  The Board also considers the record noting the Veteran's continued complaints of low back pain and the treatments tried by the Veteran including acupuncture and medication. 

Last, the Board considers the Veteran's lay statements.  At the September 2017 Board hearing, the Veteran stated he experienced the most pain during the time period his back was rated as noncompensable.  

In determining whether an increase is warranted the Board considers the entirety of the record.  The Board considers the Veteran's lay assertions about the VA examiner and the inadequacy of the exam; however, the Board notes the Veteran, as a lay person, is not qualified to provide a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  Conversely, the VA examiner is a qualified medical professional who has the requisite training to provide such opinions.  Additionally, the Board notes prior to the December 2009 VA examination, the evidence of record showed that the Veteran's lumbar spine had no acute radiographic abnormality.  

However, it is clear from the record that he experienced limited motion and painful motion prior to March 5, 2013.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board notes the Veteran stated he experienced painful motion and the March 2010 private opinion notes the Veteran's pain and limited range of motion.  Based on painful and limited motion, the Board finds that an initial 10 percent rating is warranted, but no higher.  

Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).  The Board notes there is no evidence that the Veteran's pain caused a functional loss.  Specifically, the December 2009 VA examiner noted there was no additional functional loss due to pain.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from lumbar spine disability do not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  
  
This diagnosis of arthritis warrants a compensable rating under Diagnostic Code 5010.  As previously noted, when arthritis is diagnosed but a compensable rating is not warranted based on range of motion, a 10 percent rating is warranted.  Consequently, because the Veteran's range of motion does not support a compensable rating, but he has an arthritis diagnosis, a 10 percent rating is warranted.  However, the Board notes a higher rating is not warranted as the x-ray evidence does not involve two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Accordingly, the Board notes that the Veteran's diagnosis of arthritis does not warrant a rating higher than 10 percent.  Therefore, the Board finds the probative evidence of record shows that a 10 percent rating, but not higher is noted. 

As noted above, service connection for radiculopathy of the left lower extremity was granted as a separate manifestation of the Veteran's low back disability, effective April 24, 2012.  The 10 percent rating assigned has not been appealed.  Prior to April 24, 2012, there was no evidence of left lower extremity radiculopathy.  At his December 2009 VA examination, the examiner found that there was no evidence for radiculopathy.  Additionally, the record does not show that there were any other neurological abnormalities that required separate ratings.  

From March 5, 2013 to June 27, 2013 

The Veteran continued to complain of low back pain and the record contains evidence of his treatment.  The Veteran received a VA examination in March 2013.    The Veteran's range of motion was flexion to 75 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The VA examiner noted after repetition the Veteran's extension decreased to 25 degrees.  Nevertheless, after repetition the Veteran did not experience functional loss or impairment, but did have less movement than normal and pain on movement.  The Veteran did not have guarding, muscle spasms, or ankylosis.  The VA examiner also noted the Veteran did not suffer from IVDS but noted the Veteran's use of custom orthotic inserts.  The Veteran reported that he experienced daily flareups that caused pain to radiate down his leg and was precipitated by bending, lifting objections, or prolonged standing.  The VA examiner opined the Veteran's back disability would not impact his ability to work. 

Based on the Veteran's range of motion from the March 2013 VA examination, the Board finds a rating higher than 10 percent is not warranted.  The Veteran's forward flexion and combined thoracolumbar spine range of motion do not warrant an increase to 20 percent.  Furthermore, the Board notes the Veteran does not have muscle spasm or guarding.  Therefore, the Veteran does not meet the criteria for a higher rating.

The Veteran's functional loss in the form of painful motion and decreased movement has been considered in the evaluation of his back disability.  The Board has also considered his reports of problems with bending, lifting, and prolonged standing.  However, even when considering these factors, the criteria for a 20 percent rating are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his back disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2017).

As noted above, a separate rating for left lower extremity radiculopathy was granted by the RO.  There is no evidence of other neurological abnormalities that require separate ratings.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his lumbar spine disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Moreover, the Board notes the Veteran indicated at his Board hearing that his job enables him to control his activity level, which helps with his disabilities. 


ORDER

Entitlement to an initial 10 percent rating for a low back disability is granted. 

Prior to June 27, 2013, entitlement to an evaluation in excess of 10 percent for a low back disability is denied. 


REMAND

The Veteran received a VA examination in May 2015 for his lumbar spine disability.  The Board finds the May 2015 VA examination inadequate as the VA examiner failed to properly address any potential additional functional loss during flareups or after repetitive testing.  Therefore, a new VA examination is necessary for the VA examiner to provide an adequate opinion about the Veteran's possible additional functional loss during flareups. 

Furthermore, the Board finds a VA examination is necessary to determine whether the Veteran suffers from a current left foot disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131 (2012); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Here, the Board notes there is conflicting evidence concerning whether the Veteran has a current disability.  The December 2009 VA examiner noted the Veteran had no left foot disability while an April 2004 VA record noted the Veteran's left foot never improved from service and there was documentation of cuboid syndrome.  Accordingly, the Board concludes a VA examination is necessary to determine if the Veteran has a left foot disability, and if so, is that disability related to the Veteran's service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to ascertain the current severity and manifestation of the Veteran's lumbar spine.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If the Veteran is not experiencing a flareup at the time of the examination, the VA examiner should provide an opinion using other manners, such as other medical evidence and the Veteran's lay statements or explain why this is not possible.  It is insufficient for the VA examiner to simply state that because the Veteran is not examined during a flareup an opinion cannot be provided without being speculative.  

b.  Additionally, the examiner must do range of motion testing in the following areas for the lumbar spine:

       Active motion;
       Passive motion;
       Weight-bearing; and
       Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination with an appropriate clinician for a claimed left foot disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must provide all diagnoses relevant to the Veteran's left foot.  

b. If the Veteran is found to have a left foot disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability began during active service; is related to an incident of service, specifically the Veteran's in-service fracture after twisting his foot falling in a hole; or, if arthritis is diagnosed, began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, readjudicate the claims.  If upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


